Title: From George Washington to Benedict Arnold, 2 September 1780
From: Washington, George
To: Arnold, Benedict


                        
                            Dear Sir
                            Head Quarters Bergen County 2d Sepr 1780
                        
                        You will receive a letter from the Commy General of Issues by this conveyance upon the subject of supplies—He
                            informs you of what you may expect in lieu of what he has been obliged to draw down from West point—I am sorry that you
                            have been obliged to consume the salt provision in the Garrison, but necessity has no law.
                        The Militia Officers must be served with Rum agreeable to the late General Order for the supply of all
                            Officers. This I imagine has been transmitted by the Adjt General. I am Dear Sir Your most obt Servt
                        
                            Go: Washington
                        
                    